 Case 1:18-cv-01444-PLM-RSK ECF No. 64 filed 05/21/20 PageID.449 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DAVID FRAKER,                                     )
                     Plaintiff,                   )
                                                  )      No. 1:18-cv-1444
-v-                                               )
                                                  )      Hon. Paul L. Maloney
CITY OF GRAND RAPIDS,                             )
                 Defendants.                      )
                                                  )

                                         ORDER

       Pending before the Court is Plaintiff’s third motion for extension of time to respond

to Defendant’s motion for summary judgment (ECF No. 63). The Court has twice granted

Plaintiff extensions of this deadline, and on April 28, 2020, warned Plaintiff that “[a]bsent

extraordinary circumstances, further requests for extension of the deadline will not be

granted.” (ECF No. 62.) Plaintiff seeks this third extension for more time to confer with

counsel. However, Plaintiff states that he is proceeding in pro per. Therefore, there should

be no need for him to confer with counsel, and Plaintiff has failed to demonstrate

extraordinary circumstances that warrant an extension of the deadline. Accordingly,

       IT IS ORDERED that Plaintiff’s motion for extension of time (ECF No. 63) is

DENIED.

       IT IS SO ORDERED.


Date: May 21, 2020                                          /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
